PER CURIAM.
These consolidated cases are before us on petitions for writ of certiorari to review the Order of the Florida Industrial Commission dated March 23, 1967.
Our consideration of the record, briefs and arguments of the parties leads us to the conclusion that in entering the Order under attack the respondent Commission did not depart from the essential requirements of the law.
Accordingly, the petition for writ of cer-tiorari is denied. Petition for attorney’s fees in Case No. 36,411 is granted in the amount of $350.00.
It is so Ordered.
CALDWELL, C. J., DREW, THOR-NAL and ERVIN, JJ., and WHITE, Circuit Judge (Retired) concur.